ORDER
The Court having determined that the petitions for certification were improvidently granted;
*304IT IS ORDERED that the within appeals be and hereby are dismissed.
Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI, and STEIN join in this Order.
Justice O’HERN dissents from this order. He believes that the Court should retain jurisdiction and hold that it is only compliance with the McEnroe Act, N.J.S.A. 13:1E-136 to -168, that allows the avoidance of the public-bidding requirements of the Local Public Contracts Law, N.J.S.A. 40A:11-1 to -49. The provisions of neither having been met, the plaintiffs claim for recovery is not authorized by law.